Exhibit 10.20
















May 9, 2012




Health Enhancement Products, Inc.

7 West Square Lake Road

Bloomfield Hills, MI 48302




Attn:  Philip M. Rice II, Chief Financial Officer




Gentlemen:




The undersigned hereby irrevocably and unconditionally subscribes to the
acquisition of 2,400,000 (two million, four hundred  thousand) Units of Health
Enhancement Products, Inc., a Nevada corporation (the “Company”), each Unit
comprised of one share of common stock, $.001 par value (“Common Stock”), of the
Company and warrants to purchase one-tenth (1/10) of one shares of Common Stock,
at a per Unit price of $.125 (twelve and one half cents).  The aggregate
purchase price of the Units is hereunder is $300,000 (three hundred thousand
dollars).




The undersigned irrevocably and unconditionally agrees to purchase and pay for
the Units in accordance with the following schedule:  (i) 800,000 Units shall be
purchased for $100,000 on the date hereof, (ii) 800,000 Units shall be purchased
for $100,000 on or before June 23, 2012 and (iii) an additional 800,000 Units
shall be purchased for $100,000 on or before August 7, 2012. The Units and the
shares of Common Stock and Warrants underlying the Units are referred to herein
as the “Securities.”  




In connection with the purchase of the Securities, the undersigned acknowledges,
warrants and represents to and agrees with the Company as follows:




1.

The undersigned is acquiring the Securities for investment for his/her/its own
account and without the intention of participating, directly or indirectly, in a
distribution of the Securities and not with a view to resale or any distribution
of the Securities, or any portion thereof.




2.

The undersigned has such knowledge and experience in financial and business
matters that he/she/it is capable of evaluating the merits and risks of this
investment.  The undersigned has consulted with his/her/its own professional
representative as he/she/it has considered appropriate to assist in evaluating
the merits and risks of this investment.  The undersigned has carefully reviewed
all of the company’s filings with the Securities and Exchange Commission,
including, but not limited to, its Form 10K for the year ended December 31,
2011.  The undersigned has had access to and an opportunity to question the
officers of the Company, or persons acting on their behalf, with respect to
publicly available material information about the Company, and, in connection
with the evaluation of this investment, has, to the best of his/her/its
knowledge, received all information and data with respect to the Company that
the undersigned has requested and which is necessary to enable the undersigned
to make an informed decision regarding the purchase of the Securities.  The
undersigned is acquiring the Securities based solely upon his/her/its
independent examination and judgment as to the prospects of the Company.  The
undersigned acknowledges that there is no minimum or maximum offering amount.
 Accordingly, the undersigned acknowledges that once the Company accepts this
subscription, the Company may use the funds representing the purchase price of
the Securities.




3.

The Securities were not offered to the undersigned by means of publicly
disseminated advertisements or sales literature.








--------------------------------------------------------------------------------




4.

The undersigned acknowledges that an investment in the Securities is speculative
and involves a high degree of risk and the undersigned may have to continue to
bear the economic risk of the investment in the Securities for an indefinite
period.  An investment in the Company involves a high degree of risk because,
among other reasons, the Company (i) is in the development stage and has no
revenue; (ii) is experiencing significant negative cash flow and operating
losses; (iii) has a substantial working capital deficiency; and (iv) has a near
 term need for substantial additional capital.  The undersigned acknowledges
that the foregoing factors raise substantial doubt about the Company’s ability
to continue as a going concern as disclosed in the Company’s Form 10K for the
year ended December 31, 2011.  The undersigned acknowledges that, as a result of
all of the foregoing, among other reasons, there is a significant risk that the
undersigned could sustain a total loss of its investment in the Company.




5.

The undersigned acknowledges that the Securities are being sold to the
undersigned without registration under any state or federal law requiring the
registration of securities for sale, and accordingly, will constitute
“restricted securities” as defined in Rule 144 of the U. S. Securities and
Exchange Commission.  Consequently, the transferability of the Securities is
restricted by applicable United States Federal and state securities laws.  The
undersigned understands that the Company’s common stock is currently quoted on
the OTC Bulletin Board (in the “over-the-counter” market), and is highly
illiquid.




6.

In consideration of the acceptance of this subscription, the undersigned agrees
that the Securities will not be offered for sale, sold or transferred by the
undersigned other than pursuant to (i) an effective registration under the
Securities Act of 1933, as amended (“the Act”), an exemption available under the
Act or a transaction that is otherwise in compliance with the Act; and (ii) an
effective registration under the securities laws of any state or other
jurisdiction applicable to the transaction, an exemption available under such
laws, or a transaction that is otherwise in compliance with such laws.




7.

The undersigned understands that no U. S. federal or state agency has passed
upon the offering of the Securities or has made any finding or determination as
to the fairness of any investment in the Securities.




8.

The undersigned agrees not to disclose or use any information provided to the
undersigned by the Company or any of its agents in connection with the offering
of the Securities, except for the purpose of evaluating an investment in the
Securities.




9.

The residence address of the undersigned is as set forth below.




10.

The undersigned represents and warrants to the Company that the undersigned is
an “Accredited Investor”, as such term is defined on Appendix A hereto.




11.

The undersigned agrees to indemnify and hold harmless the Company and its
officers, directors, employees and agents from and against any and all costs,
liabilities and expenses (including attorneys’ fees) arising out of or related
in any way to any breach of any representation or warranty contained herein.




12.

The Company has the right, in its sole discretion, to accept or reject this
subscription.




ACCEPTANCE OF SUBSCRIPTION

SUBSCRIBER




Health Enhancement Products, Inc.

Chris Maggiore




/s/ Chris Maggiore__

Signature

By: /s/ Philip M. Rice, II________________

Residence:  Ohio:

      Philip M. Rice II, Chief Financial Officer

Dated:  May 10, 2012





--------------------------------------------------------------------------------







APPENDIX A




An “Accredited Investor” within the meaning of Regulation D under the Securities
Act of 1933 includes the following:




Organizations




(1)

A bank as defined in Section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act,
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934;
insurance company as defined in section 2(13) of the Act; an investment company
registered under the Investment Company Act of 1940 or a business development
company s defined in section 2(a)(48) of that act; a Small Business Investment
Company licensed by the U. S. Small Business Administration under section 301(c)
or (d) of the Small Business Investment Act of 1958; an employee benefit plan
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, if the investment decision is made by a plan fiduciary, as defined in
section 3(21) of such act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.




(2)

A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940.




(3)

A trust (i) with total assets in excess of $5,000,000, (ii) not formed for the
specific purpose of acquiring the Securities, (iii) whose purchase is directed
by a person who, either alone or with his purchaser representative, has such
knowledge and experience in financial and business matters that he is capable of
evaluating the merits and risks of the proposed investment.




(4)

A corporation, business trust, partnership, or an organization described in
section 501(C)(3) of the Internal Revenue Code, which was not formed for the
specific purpose of acquiring the Securities, and which has total assets in
excess of $5,000,000.




Individuals




(5)

Individuals with income from all sources for each of the last two full calendar
years whose reasonably expected income for this calendar year exceeds either of:




a.

$200,000 individual income; or




b.

$300,000 joint income with spouse




NOTE:

Your “income” for a particular year may be calculated by adding to your adjusted
gross income as calculated for Federal income tax purposes any deduction for
long term capital gains, any deduction for depletion allowance, any exclusion
for tax exempt interest and any losses of a partnership allocated to you as a
partner.




(6)

Individuals with net worth as of the date hereof (individually or jointly with
your spouse), including the value of home, furnishings and automobiles, in
excess of $1,000,000.




(7)

Directors, executive officers or general partners of the Issuer.



